Exhibit 13
                                    CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER ENTERED IN 17 C 8146

                                                                 Correctional Health
                                                                                                                 CEO
                                                         Cermak Health Services / JTDC                          CCHHS



                                     Chief Clinical
                                      Integration                             Executive                                     Executive
                                                                               Director                                   Medical Director
                                     COO Hospital                              Nursing
                                     Based Services                                           CLINICAL POLICY
                                                                                                 & PRACTICE
          Assistant Site            Site Administrator
          Administrator                  Cermak

OPERATIONS                                               OPERATIONS                             OPERATIONS


                                                                                                                             Chair Dept. of
  Medical                                  Process        JTDC Health                                                         Correctional
  Records              Finance           Improvement      Administrator                    CLINICAL COORDINATION             Health/Medical
                                                                            Director of                                         Director
                                                                             Nursing
                                                                             Cermak
                                                                                             Director of      Mental         Medical
  Patient           Environmental          Quality          Nurse                                                                                Infection
                                                                                             Psychiatry       Health         Director
Scheduling            Services           Improvement       Managers       Nurse Managers                                                          Control
                                                                                                              Director        JTDC

                     Pharmacy*             Risk*            Medical                                                                               Dental*
    IT*                                                                                      Director of
                                         Management         Records
                                                                                             Psychology

Laboratory            Human
                                                                                                                                                  Associate
Services*            Resources*                                                                                                               Chairman/Medical/
                                                                                              Mental
                                                                                                                                                 Surgical &
                                                                                              Health
                                                                                                                                                  Specialty
                      Radiology                                                              Specialist




*System Administration                                                                                     9/5/2014



                                                                                                                      CCHHS-HOWARD 000241
                                CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER ENTERED IN 17 C 8146




                                                                      Correctional Health
                                  Cermak Health Services / JTDC Table of Organization
                                                                         Chief Clinical Integration Officer
                                                                       Cook County Health and Hospital System
                                                                                  Dr. Jay Shannon

                                                                          Interim Chief Operating Officer
                                                                              Cermak Health Services
                                                                                                                    Juvenile Temporary Detention Center
                                                                                  Jesus Estrada



                                                                                                                                      JTDC Health Administrator
Interim Chief Medical Officer        Deputy Chief Operating Officer                                                                        Josie Mabalay
   Connie Mennella, MD                       Jesus Estrada
                                                                                                                                           Medical Director
  Director Mental Health                                                                    Finance                                      Ngozi Ezike, MD Also
                                       Patient Care Services                             Sandy Hardesty
      Terre Marshall                                                                                                                      direct report to CMO
                                            Carol Boyd
      Administrative Report
                                                                                     Environmental Services
                                           Medical Records                                                                                 Nurse Managers
                                                                                          Dave Badali
Psychiatry         Psychology               Linda Kampe                                                                                    Shawn Withers &
 Director           Director
                                                                                           Pharmacy              CCHHS                     Tammy Venturella
David Kelner       Kenya Key
                                          Patient Scheduling                            Mary Ann Wrobel         Pharmacy
                                          H. Barney-Johnson                                                                                 Medical Records
                                                                                                                                             Tasha Works
          Radiology                                                                     Human Resource          CCHHS HR
                                          Info. Technology


         Optometry                                                               Process Improvement
                                                                                     Robert Bliese
                                        Laboratory Services
      Infection Control                 Provided by Stroger
       Bridgette Jones                                                           Quality Improvement


         Dental
      Ronald Townsend
                                                                                                                   CCHHS-HOWARD 000242
                                 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER ENTERED IN 17 C 8146




                                                                       Correctional Health
                                   Cermak Health Services / JTDC Table of Organization
                                                                          Chief Clinical Integration Officer
                                                                        Cook County Health and Hospital System
                                                                                   Dr. Jay Shannon

                                                                           Interim Chief Operating Officer
                                                                               Cermak Health Services
                                                                                                                     Juvenile Temporary Detention Center
                                                                                   Jesus Estrada



                                                                                                                                       JTDC Health Administrator
Interim Chief Medical Officer         Deputy Chief Operating Officer                                                                        Josie Mabalay
   Connie Mennella, MD                        Jesus Estrada
                                                                                                                                            Medical Director
  Director Mental Health                                                                     Finance                                      Ngozi Ezike, MD Also
                                        Patient Care Services                             Sandy Hardesty
      Terre Marshall                                                                                                                       direct report to CMO
                                            Cindy Kienlen
      Administrative Report
                                                                                      Environmental Services
                                            Medical Records                                                                                 Nurse Managers
                                                                                           Dave Badali
Psychiatry         Psychology                Linda Kampe                                                                                    Shawn Withers &
 Director           Director
                                                                                            Pharmacy              CCHHS                     Tammy Venturella
David Kelner       Nneka Jones
                                           Patient Scheduling                            Mary Ann Wrobel         Pharmacy
                                           H. Barney-Johnson                                                                                 Medical Records
                                                                                                                                              Tasha Works
         Radiology                                                                       Human Resource          CCHHS HR
         Kyung Yoo
                                           Info. Technology


         Optometry                                                                Process Improvement
                                                                                      Robert Bliese
                                         Laboratory Services
      Infection Control                  Provided by Stroger
       Bridgette Jones                                                            Quality Improvement
                                                                                    Linda Murakami

         Dental
      Ronald Townsend
                                                                                                                    CCHHS-HOWARD 000243
                                    CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER ENTERED IN 17 C 8146

                                                                 Correctional Health
                                                                                                                  CEO
                                                         Cermak Health Services / JTDC                           CCHHS



                                     Chief Clinical
                                      Integration                             Executive                                       Executive
                                                                               Director                                     Medical Director
                                     COO Hospital                              Nursing
                                     Based Services                                          CLINICAL POLICY
                                                                                                & PRACTICE
          Associate Site            Site Administrator
          Administrator                  Cermak

OPERATIONS                                               OPERATIONS                            OPERATIONS


                                                                                                                               Chair Dept. of
  Medical                                  Process        JTDC Health                                                           Correctional
  Records              Finance           Improvement      Administrator                    CLINICAL COORDINATION               Health/Medical
                                                                            Director of                                           Director
                                                                             Nursing
                                                                             Cermak
                                                                                                Director of Psychiatry         Medical
  Patient           Environmental          Quality          Nurse                                                                                  Infection
                                                                                                                               Director
Scheduling            Services           Improvement       Managers       Nurse Managers                                                            Control
                                                                                                                                JTDC

                     Pharmacy*             Risk*            Medical                                                                                 Dental*
    IT*                                                                                       Director of        Mental
                                         Management         Records
                                                                                              Psychology         Health
                                                                                                                 Director
Laboratory            Human
                                                                                                                                                    Associate
Services*            Resources*                                                                                                                 Chairman/Medical/
                                                                                                                                                   Surgical &
                                                                                                                                                    Specialty
                      Radiology




*System Administration                                                                                      4/9/15



                                                                                                                     CCHHS-HOWARD 000244
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER ENTERED IN 17 C 8146




                                                         CCHHS-HOWARD 000245
